Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Amendment after Non-final office action filed on November 22, 2021 is acknowledged.
3.	Claim 1 is pending in this application and examined on the merits in this office action.


Withdrawn Objection and Rejection
4.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
5.	Rejection of claim 1 on double patenting of the “same invention” type under statutory double patenting as that of claim 1 of prior US Patent No. 10,123,996, is hereby withdrawn in view of Applicant’s amendment to the claim. However, due to the amendment, an obviousness double patenting is set forth below.

Maintained Rejection
Obviousness Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
7.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9149470. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claim, one would necessarily achieve the claimed invention of US Patent claims, and vice versa. Please note: instant application is a CON of 16/154501 (now US Patent No. 10695327) which is a CON of 15181284 (now US Patent No. 10123996), which is a CON of 14831747 (now abandoned), which is a CON of 13302588 (issued as US Patent No. 9149470). Thus, instant application is a CON of US Patent NOs. 10123996 and 9149470.

    PNG
    media_image1.png
    503
    621
    media_image1.png
    Greyscale
.
9.	US Patent claims are drawn to a pharmaceutical composition comprising a pharmaceutically acceptable excipient and a compound of the same formula.
10.	Instant application is a CON of 16/154501 (now US Patent No. 10695327) which is a CON of 15181284 (now US Patent No. 10123996), which is a CON of 14831747 (now abandoned), which is a CON of 13302588 (issued as US Patent No. 9149470). Thus, instant application is a CON of US Patent NOs. 10123996 and 9149470. Since instant application recites a method of using the same compound recited in the US Patents, and one would need the compound of the formula of the US Patent claims to practice the method of instant claim, if one of ordinary skill in the art practiced the 
	
Response to Applicant’s Arguments
11.	Applicant argues that “The Obviousness Type Double Patenting Rejection will be addressed after allowable subject matter has been identified.”
12.	The Examiner has contacted the Applicant’s representative to request terminal disclaimer to be filed. Applicant’s representative, Mr. Heslin, requested Final office action to be mailed.

New Rejection
Obviousness Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,123,996. Although the claim at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claim, one would Please note: instant application is a CON of 16/154501 (now US Patent No. 10695327) which is a CON of 15181284 (now US Patent No. 10123996), which is a CON of 14831747 (now abandoned), which is a CON of 13302588 (issued as US Patent No. 9149470). Thus, instant application is a CON of US Patent NOs. 10123996 and 9149470. 
15.	Instant claims are drawn to
    PNG
    media_image1.png
    503
    621
    media_image1.png
    Greyscale
.

    PNG
    media_image2.png
    630
    506
    media_image2.png
    Greyscale

17.	Instant application is a CON of 16/154501 (now US Patent No. 10695327) which is a CON of 15181284 (now US Patent No. 10123996), which is a CON of 14831747 (now abandoned), which is a CON of 13302588 (issued as US Patent No. 9149470). Thus, instant application is a CON of US Patent NOs. 10123996 and 9149470. Instant claim and the US Patent claims share the same scope, i.e., the same compound 



CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654